Citation Nr: 0941885	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-35 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine (claimed as a low back 
disability) to include as secondary to degenerative joint 
disease of both knees.

2.  Entitlement to service connection for cellulitis.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for nasopharyngeal 
cancer (claimed as throat cancer).

6.  Entitlement to service connection for degenerative joint 
disease of both knees.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for glaucoma (claimed 
as blindness), to include as secondary to diabetes.

9. Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, to include as 
secondary to diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1946 to November 
1952 and from June 1956 to June 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC.  The RO denied entitlement to service connection for 
serology, cellulitis, otitis media, tinnitus, nasopharyngeal 
cancer, coronary artery disease, degenerative joint disease 
of both knees and the lumbar spine, a head injury/headaches, 
glaucoma, and diabetes mellitus.

The February 2005 rating decision also deferred a decision on 
the issue of entitlement to service connection for residuals 
of a gunshot wound to the left shoulder.  In an October 2005 
rating decision, service connection for degenerative joint 
disease of the left shoulder, status post gunshot wound, was 
granted with an initial evaluation of 20 percent being 
assigned.

In February 2006, the Veteran testified at a Central Office 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of his testimony has been associated with the 
claims file.  

In a February 2006 decision, the Board dismissed the issue of 
service connection for serology and remanded all the issues 
listed on the title page of this decision in addition to the 
issue of entitlement to service connection for residuals of a 
head injury, to include headaches.  

In a May 2009 rating determination, the Appeals Management 
Center (AMC), acting on behalf of the RO, granted service 
connection for post-traumatic headaches as residuals of a 
head injury and assigned a noncompensable disability 
evaluation.  As this is a full grant of the benefit sought on 
appeal, the issue is no longer part of the current appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
cellulitis; otitis media; tinnitus; nasopharyngeal cancer 
(claimed as throat cancer); degenerative joint disease of 
both knees; diabetes mellitus; glaucoma (claimed as 
blindness), to include as secondary to diabetes; and coronary 
artery disease, status post myocardial infarction, to include 
as secondary to diabetes, are REMANDED to the RO via the AMC, 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.  




FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his 
current degenerative joint disease of the lumbar spine is of 
service origin.  


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004 (the notice and duty to assist provisions of the VCAA do 
not apply to claims that could not be substantiated through 
such notice and assistance).  In view of the Board's 
favorable decision on this claim further assistance is not 
required to substantiate that element of the claim.

Low Back 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102.

The Veteran's service treatment records reveal that he was 
seen with complaints of back pain on several occasions during 
service.  While normal findings for the spine and 
musculoskeletal system were reported at the time of the 
Veteran's April 1968 service separation examination, the 
Veteran did check the "yes" box on his April 1968 service 
separation report of medical history when asked if he had or 
had ever had recurrent back pain.  In the "notes" section 
it was indicated that the Veteran had back pain following a 
spinal tap.  

At the time of a November 2004 VA examination, the Veteran 
was diagnosed as having degenerative joint  disease of the 
lumbar spine.  The examiner indicated that the claims folder 
was not available for review.   

At the time of his February 2006 hearing, the Veteran 
testified that he was treated for back pain in service.  He 
also reported that he was laid up on bed rest for about four 
days in 1972.  He indicated that he did not injure his back 
while on active duty.  The veteran stated that he had had 
back pain when lifting heavy articles/items while in service.  

In February 2006, the Board remanded this matter for further 
development, to include a VA examination to determine the 
nature and etiology of any low back disorder.  

The Veteran was afforded the requested examination in October 
2006.  The examiner stated that he had the claims folder 
available for review.  The examiner indicated that review of 
the Veteran's discharge physical examination revealed that he 
marked that he was having recurring low back pain.  The 
Veteran stated that his back felt weak and tired.  He also 
reported having limited movement.  The Veteran had constant 
back pain which was exacerbated by walking one or two blocks.  
Following examination, the examiner rendered a diagnosis of 
degenerative joint disease of the lumbar spine.  The examiner 
stated that it was at least as likely as not that the 
Veteran's low back pain had its onset in service as he had 
checked off recurrent low back pain on the questionnaire at 
the time of his discharge physical examination, but there was 
no evidence of injury found in his service medical records.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for degenerative joint disease of the 
lumbar spine, it cannot be stated that the preponderance of 
the evidence is against the claim.

The Veteran was seen with complaints of back pain on several 
occasions during service.  He also checked the "yes" box 
when asked if he had or had ever had recurrent back pain on 
his April 1968 service separation report of medical history.  
The Veteran was noted to have had back pain following a 
lumbar puncture.  Moreover, the October 2006 VA examiner, 
following a review of the claims folder and an examination of 
the Veteran, indicated that it was at least as likely as not 
that the Veteran's low back pain had its onset in service.  

Based upon the above, the evidence as to whether the 
Veteran's current degenerative joint disease of the lumbar 
spine is related to his period of active service is at least 
in equipoise.  As such, reasonable doubt must be resolved in 
favor of the Veteran.  Therefore, service connection is 
warranted for degenerative joint disease of the lumbar spine.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.  


REMAND

In its February 2006 remand, the Board noted that the 
Veteran, at the time of his February 2006 hearing, testified 
that he received treatment during service, and shortly after 
discharge from service, at Andrews Air Force Base, at the 
Radar Clinic at Fort Myer, and Walter Reed Hospital.  It 
noted that attempts should be made to locate all of the 
aforementioned records and associate them with the claims 
file.

The Board indicated that the request should include, but not 
be limited to, retired records from Walter Reed Medical 
Center, Fort Myer Radar Clinic and Andrews Air Force Base, 
located at the National Personnel Records Center (NPRC).

In conjunction with the Board remand, the AMC, acting on 
behalf of the RO, in March 2006, sent a letter to NPRC along 
with two request forms for information relating to treatment 
of the Veteran at Andrews Air Force Base and Radar Health 
Clinic.  The form sent by AMC was entitled "Information Re: 
Veteran in Uniformed Services Hospital (Request by Department 
of Veterans Affairs)."  

In a May 2006 letter to the AMC, NPRC indicated that VA had 
requested that NPRC discontinue honoring requests received 
from VA ROs and Medical Centers.  It noted that according to 
procedure established by VA, all VA requests for military 
personnel and medical records should be initialed through the 
Personnel Information Exchange System (PIES).  It stated that 
Medical Centers that did not have access to PIES should 
submit requests through the RO.  For that reason, they were 
returning the request for records without action.  

The Board observes that no further attempts were made to 
obtain the identified records.  The Board notes that the AMC 
did not comply with the Board's request to obtain the 
treatment records from Walter Reed Medical Center, Fort Myer 
Radar Clinic and Andrews Air Force Base.  The AMC did not 
submit the requests for records through the proper channels 
after receiving the May 2006 response from NPRC with regard 
to the proper procedure to follow when making such requests.  

In the February 2006 remand, the Board also requested that 
the Veteran be afforded a VA examination with the examiner, 
in pertinent part. providing answers to the following 
questions: (1) whether it was likely as not (a 50 percent 
chance or greater) that tinnitus, degenerative joint disease 
of both knees, and diabetes mellitus had their onset in 
service; (2) whether it was likely as not that coronary 
artery disease had its onset in service or was proximately 
due to or the result of diabetes mellitus; (3) whether it was 
likely as not that nasopharyngeal cancer (claimed as throat 
cancer) had its onset in service, to include being around the 
DMZ in Korea; and (4) whether it was likely as not (a 50 
percent chance or greater) that glaucoma (claimed as 
blindness) had its onset in service or was proximately due to 
or the result of diabetes mellitus.

The Veteran was afforded the requested examination in October 
2006.  At that time, the examiner stated that there was no 
evidence of diabetes mellitus or coronary artery disease in 
service.  He further stated that there was no evidence of 
knee injury or onset of degenerative joint disease of the 
knees in service.  

Following a May 2008 VA examination, the examiner rendered a 
diagnosis of nasopharyngeal carcinoma with no evidence of 
recurrence.  He stated that it was less likely than not that 
the nasopharyngeal carcinoma began during military duty that 
was prior to 1968.  The Board notes that the Veteran served 
until June 1968.  

The Board observes that while the Veteran was afforded the 
requested VA examinations, the examiners did not provide 
sufficient answers to the questions posed by the Board in its 
February 2006 remand.  The Veteran's representative has also 
noted the insufficient responses in the October 2009 written 
presentation.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
In Stegall, the Court held that "where . . . the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Id.

Also, as it relates to the issues of service connection for 
diabetes mellitus and nasopharyngeal cancer, the Board notes 
that the Veteran claims to have served in Korea approximately 
40 miles from the DMZ zone.  He has expressed his belief that 
he was exposed to herbicides during this time period.  The 
Board observes that there are very specific guidelines set 
forth with regard to verifying exposure in locations other 
than the Republic of Vietnam or along the DMZ in Korea.  The 
specific steps which must be followed are listed in VA's 
Adjudication Procedure Manual, M21-1MR, IV.ii.2.C. subsection 
(n).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Determine whether the Veteran was 
exposed to herbicides in Korea as 
alleged, pursuant to VA's Adjudication 
Procedure Manual, M21-1MR, IV.ii.2.C.  
Specific reference should be made to 
subsection (n) and the procedures set 
forth in that subsection must be 
followed, with specific emphasis being 
placed upon steps 3 and 4 in that 
subsection.  Documented evidence as to 
what steps were taken must be set forth 
in the claims file.

2.  Attempt to obtain copies of all 
treatment records of the Veteran for both 
his period of active service and 
thereafter from the Walter Reed Medical 
Center, Fort Meyer Radar Clinic, and 
Andrews Air Force Base.  Appropriate 
procedures must be followed in attempting 
to procure these records.  If these 
records are not found to be available, 
such notation must be in writing.  

3.  Schedule the Veteran for appropriate 
VA examinations to determine the nature 
and etiology of any current diabetes 
mellitus, coronary artery disease, 
degenerative joint disease of the knees, 
glaucoma, and nasopharyngeal cancer.  All 
indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner(s) 
for review.  Following examination, the 
examiner(s) is/are requested to render 
the following opinions: 
        (i) Is it at least as likely as not 
(50 percent probability or greater) that 
any current diabetes mellitus, if found, 
is related to the Veteran's period of 
active service, to include as a result of 
exposure to herbicides in Korea?; 
        (ii) Is it at least as likely as not 
(50 percent probability or greater) that 
any current nasopharyngeal cancer, or 
residuals thereof, is related to the 
Veteran's period of service, to include 
as a result of exposure to herbicides 
while in Korea?; 
        (iii) Is it at least as likely as 
not (50 percent probability or greater) 
that any current coronary artery disease, 
if found, is related to the Veteran's 
period of active service?  If coronary 
artery disease is not found to be related 
to the Veteran's period of service, then 
is it at least as likely as not that is 
caused or aggravated by his diabetes 
mellitus?  
        (iv) Is it as least as likely as not 
that any current degenerative joint 
disease of the knees, if found, is 
related to the Veteran's period of active 
service?; 
        (v) Is it at least as likely as not 
that any current glaucoma, if found, is 
related to the Veteran's period of active 
service?  If glaucoma is found to be 
present and not related to the Veteran's 
period of service, then is it at least as 
likely as not caused or aggravated by his 
diabetes mellitus?  

A complete detailed rationale is 
requested for each opinion that is 
rendered.  

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

4.  The Veteran is advised that these 
examinations are needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).

5.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


